DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Objections
Claims 14, 16, and 17 are objected to because of the following informalities:
As to claims 14, line 1, and 16, line 1, “computer readable” should be hyphenated.
As to claim 17, line 2, it is believed that “amout” is supposed to be “amount.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The following term lacks proper antecedent basis:
“The data packets” – Claim 9, Line 1

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haleva et al (WO 2015/050242 A1, hereinafter Haleva) in view of LaBute et al (U.S. Pat Pub. No. 2019/0243686 A1, hereinafter LaBute).
Haleva was cited in the IDS filed on 10/08/2020.

As per claim 1, Haleva teaches the limitations substantially as claimed, including a method of scheduling an additional new processing task to be executed by a processor which is already executing a predetermined number of processing tasks, wherein each running processing task is to be executed within a timeslot and in a periodic sequence of timeslots by the processor, and wherein each processing task causes a performance consumption when being executed by the processor (Page 8, Lines 12-15 teaches having a schedule of tasks where the number of tasks is known (and, thus, predetermined), where each task is in a timeslot of a periodic sequence of timeslots; Page 14, Lines 23-26 teaches receiving new tasks after tasks are already scheduled), the method comprising:
determining the periodicity of execution of each processing task (Page 8, Lines 21-25), and
associating the performance consumption with each processing task (Page 22, Line 28 – Page 23, Line 1).

Haleva does not expressly teach that the performance consumption caused by each task is predermined or scheduling the additional new processing task to be executed in a periodic sequence of timeslots so as to satisfy a predetermined performance consumption criterion.

	However, LaBute teaches that the performance consumption caused by each task is predermined (Paragraph [0030]) and scheduling the additional new processing task to be executed in a periodic sequence of timeslots so as to satisfy a predetermined performance consumption criterion (Figure 3A, Element 304).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of LaBute with those of Haleva in order to allow for Haleva’s method to more efficiently schedule tasks by taking into account historical information to help in making the best decisions, which could increase its usefulness among potential users.

As per claim 2, Haleva teaches that the predetermined performance consumption criterion is finding the timeslots which are not yet consumed by the processing of the running processing tasks at all, or which are consumed least by the processing of the running processing tasks (Page 17, Lines 5-12).

As per claim 3, LaBute teaches that the predetermined performance consumption criterion is minimizing the highest load in each timeslot (Paragraph [0024]; Figures 3B and 3C).

As per claim 4, LaBute teaches that the scheduling is carried out such that an initial starting timeslot for invoking the additional new processing task as well as the recurring timeslots in the periodic 

As per claim 5, Haleva teaches that the scheduling is carried out such that an initial starting timeslot for invoking the additional new processing task as well as the recurring timeslots in the periodic sequence both are assigned to the timeslots that satisfy the predetermined consumption criterion (Page 17, Lines 5-12).

As per claim 9, Haleva and LaBute teach that the data packets are part of a media stream (This claim does not further limit the claim on which it depends as there are no data packets previously claimed, thus it is rejected for the same reasons).

As per claim 10, Haleva teaches that the processing of the processing tasks is carried out in a single processor architecture (Figure 2, Element 202 shows that there can be a single processor or multiple processors).

As per claim 11, LaBute teaches the method being carried out on a media processing system that plans the additional new processing task with a granularity of 1 ms (Paragraph [0026]).

As per claim 14, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

As per claim 15, Haleva teaches that the code defines a scheduler for a central processing unit (CPU), the processor being the CPU (Figure 2).

As per claims 16-18, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.
Allowable Subject Matter
Claims 6-8, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196